 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 1 of 13 PageID: 1



KROVATIN NAU LLC
Gerald Krovatm, Esq. (Attorney No. 024351977)
60 Park Place, Suite 1100
Newark, New Jersey 07102
(973) 424-9777
Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                        Civil Action No.:
PHILIP N. BURGESS, JR.; MICHELLE BURGESS;
ALEXANDRIA BURGESS; Minor 1, Minor 2,
Minor 3, by their parents Philip and Michelle
Burgess and MICROBILT CORPORATION,
                                                                     Civil Action
               Plaintiffs,

   vs.                                                 COMPLAINT AND JURY DEMAND

LEONARD A. BENNETT; CONSUMER
LITIGATION ASSOCIATES, P.C.; KRISTI
CAHOON KELLY; KELLY GUZZO, PLC
JACOB M. POLAKOFF; and BERGER
MONTAGUE PC,

               Defendants.




              PLAWTIFFS, Philip N. Burgess, Jr., Michelle Burgess (his spouse), Alexandria
Burgess (their daughter), and Minor 1, Minor 2, Minor 3 by their parents Philip and Michelle
Burgess (the "Burgess Plaintiffs") residing in the Borough of Princeton, County of Mercer, State
of New Jersey and MicroBilt Corporation, ("MicroBilt") with its corporate office in Princeton,

New Jersey, for their Complaint against the Defendants, allege and say:

                                   NATURE OF ACTION

              1. This is an action for damages and declaratory and injunctive relief against
Defendants for abuse of process, harassment invasion of privacy and intentional infliction of
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 2 of 13 PageID: 2




 emotional distress arising out of Defendants' improper attempt to coerce Plaintiffs Philip Burgess
and MicroBilt to settle separate Virginia federal litigation by filing frivolous and unfounded civil
litigation against them and against him in this District and by employing process servers to make

repeated and harassing attempts to serve Plaintiff Philip Burgess with process in the
aforementioned frivolous litigation at his Princeton home, causing fear and emotional distress to

Plaintiffs Michelle Burgess, Alexandria Burgess and the minor children of Philip and Michelle
Burgess.

                                            PARTIES

                2. The Burgess Plaintiffs are citizens of the State of New Jersey.

                3. Plaintiff MicroBilt is incorporated in the State of Delaware and has its principal
place of business in Kennesaw, Georgia, with corporate offices in Princeton, New Jersey.

               4. Plaintiff Philip Burgess is the founder of MicroBilt and serves as a consultant
to the company.

               5. Upon information and belief, Defendant Leonard A. Bennett is a citizen of the
Commonwealth of Virginia.

               6. Upon information and belief, Defendant Bennett is an attorney at law of the

Commonwealth of Virginia and is employed as such by Defendant Consumer Litigation
Associates, P.C.

               7. Upon information and belief, Consumer Litigation Associates, P.C. is a

Professional Corporation incorporated in the Commonwealth of Virginia with its principal place
of business in that State.

               8. Upon information and belief, Defendant Kristi Cahoon Kelly is a citizen of
the Commonwealth of Virginia.


                                                 2
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 3 of 13 PageID: 3




                9. Upon information and belief, Defendant Kelly is an attorney at law of the
Commonwealth of Virginia and is employed as such by Defendant Kelly Guzzo, PLC.
                10. Upon information and belief, Defendant Kelly Guzzo, PLC is a professional
corporation incorporated in the Commonwealth of Virginia with its principal place of business in
that State.

                11. Upon information and belief, Defendant Jacob M. Polakoff is a citizen of
the Commonwealth of Pennsylvania.

                12. Upon information and belief, Defendant Polakoff is an attorney at law of
the Commonwealth of Pennsylvania and is employed as such by Defendant Berger Montague PC.
                13. Upon information and belief, Defendant Berger Montague PC is a
professional corporation incorporated in the State of Minnesota with an office for the practice of
law in Philadelphia, Pennsylvania.

                                JURISDICTION AND VENUE

               14. By reason of the foregoing, this Court has diversity jurisdiction over this
action pursuant to 28 U.S.C. § 1332 (a) (1).

               15. Pursuant to 28 U.S.C. § 1332(a), the amount in controversy exceeds the sum
or value of $75,000, exclusive of interest and costs.

               16. Venue is proper in this District under 28 U.S.C. § 1391(a), because the
unlawful conduct of the Defendants and their agents caused harm within this District and the matter
in controversy occurred primarily in this District.




                                                3
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 4 of 13 PageID: 4




                                  GENERAL ALLEGATIONS

 Background - Virginia Litigation

                17. There are pending in the U.S. District Court for the Eastern District of

Virginia ("EDVA"), four (4) inter-related matters that are relevant to this action:

               (a) Williams v. Big Picture Loans, LLC, Docket No. 3:17-cv-461 ("Big
               Picture Litigation");

               (b) Renee Galloway, et als. v. Big Picture Loans, LLC, et als.. Docket No.
               18-CV-00406-REP ("Galloway Action");

               (c) Williams, et als. v. MicroBilt Corporation, et als., Docket No. 3:19-cv-
               00085- REP, ("Virginia Williams Action."); and

               (d) Lenora Glover, et als. v. MicroBilt Corporation, Docket No. l:19-cv-
               01337-RDA-JFA ("Glover Action").

               18. One or more of the Defendants represent the plaintiffs in all four (4) of the
aforementioned actions in the EDVA.

               19. Two of the aforementioned actions named MicroBilt as a defendant and are

frivolous attempts to compel and coerce IVIicroBilt and Philip Burgess into cooperating with the

plaintiffs and their counsel (Defendants here) in prosecuting their claims against Matt Martorello,
the principal defendant in those cases and, in the process, forcing MicroBilt and its employees to
spend excessive amounts of time, effort and counsel fees in motion practice and in responding to

burdensome discovery demands in all four of the EDVA actions.

               20. Both the Galloway Action and the Big Picture Litigation purport to be

class actions alleging that the defendants violated the federal RICO statute and various State usury
laws by operating so-called "rent-a-tribe" payday lending schemes.

               21. In the Virginia Williams Action, the plaintiffs allege that the defendants
violated the Fair Credit Reporting Act, 15 U.S.C. § 1681, by unlawfully requesting and obtaining


                                                4
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 5 of 13 PageID: 5




their consumer credit reports and providing them to defense counsel in the Big Picture Litigation
in order to gain a litigation advantage in that action.

               22. Plaintiffs Philip Burgess and MicroBilt were named as defendants in the
Virginia Williams Action.

               23. Philip Burgess was alleged to have procured plaintiffs' consumer reports

from MicroBilt and provided them to one of the defense attorneys in the Big Picture Litigation.
               24. However, Philip Burgess, a New Jersey citizen with no minimum contacts

in the Commonwealth of Virginia, was dismissed without prejudice from the Virginia Williams
Action for lack of personal jurisdiction by Order entered Febmary 19, 2020.

               25. MicroBilt's similar motion to dismiss the Virginia Williams Action was
denied.


               26. As discovery deadlines and compliance dates in the Galloway Action and
the Virginia Williams Action began to draw near, Defendants began to pressure Plaintiffs Philip
Burgess and MicroBilt to settle the Galloway Action and the Virginia Williams Action.

              27. Defendants' pressure tactics included:

               (a) Serving a Motion to Compel in the Glover Action;

              (b) Serving numerous overlapping and conflicting unilateral notices of

depositions for employees of MicroBilt across multiple states in the Virginia Williams Action
and the Glover Action, to wit:


                In the Glover Action: Notices of Deposition for:

                          • Walter Wojciechowski who works in NJ and lives in PA in the GA
                             office June 3, 2020;

                              Melissa Dennis in the GA office June 4, 2020;

                                                 5
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 6 of 13 PageID: 6




                               Carol Nowell in the GA office June 4, 2020; and

                               Franklin Levin, Esq., who works in NJ and lives in PA in the GA
                               office June 5, 2020.

                 In the Virginia Williams Action: Notices of Deposition for:

                       Melissa Dennis in the GA office June 9, 2020;

                       Ramesh Venkataramani in his home in MA June 10; and

                       Wait Wojciechowski in his home in PA June 11 .

                (c) MicroBilt's GA and NJ offices were and are presently closed in light of the
COVID-19 pandemic, and all employees are working from their homes to the extent possible.

               (d) On or about June 8, 2020, Defendant Len Bennett, counsel for plaintiffs in
the Virginia Williams Action, represented to Judge Payne in that action that Philip Burgess was
an old friend of Matt Martorello, the principal defendant in the EDVA litigation; that Philip
Burgess owned MicroBilt; then that he did not own MicroBilt; and finally that Philip Burgess had
recently sold MicroBilt while that action was pending. Those statements are inaccurate and pure
fabrication, and in fact resulted in Judge Payne requiring that MicroBilt provide a declaration
setting forth the ownership history of MicroBilt and the employment relationship with Philip
Burgess, which will be provided to Judge Payne in camera. Defendant Bennett made the false
statements in order to create a false impression in Judge Payne that Philip Burgess has some
business or personal coiinection with Matt Martorello. In truth and in fact. Plaintiff Philip Burgess
has never had an ownership interest in any business owned by Mr. Martorello, and the only
"relationship" that ever existed is that Martorello owned companies that were customers of
MicroBilt and affiliates.




                                                 6
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 7 of 13 PageID: 7




               28. When Defendants' pressure tactics against Plaintiffs Philip Burgess and
MicroBilt failed to coerce them into settling the Galloway and Virginia Williams Actions, the
Defendants resorted to the tortious conduct alleged in this action.

Defendants' Tortious Conduct in New Jersey


               29. On May 11, 2020, seven (7) months after Magistrate, now District Judge
Novak in the EDVA recommended the dismissal of Philip Burgess from the Virginia Williams
Action, the Defendants filed a Complaint in this Court against Philip Burgess entitled Lulu
Williams, et als. v. Philip Burgess, Docket No. 3:20-cv-5781 (FLW/DEA) (the "New Jersey
Williams Action.")

               30. The Complaint in the New Jersey Williams Action makes the same
allegations against Philip Burgess as those in the Virginia Williams Action, to wit, that he
"procured" plaintiffs' credit reports from MicroBilt and forwarded them to one of the defense
attorneys in the Big Picture Litigation in violation of the Fair Credit Reporting Act.

               31. However, Defendants knew or should have known that there is no legal
basis for the Complaint in the New Jersey Williams Action because, among other things, Philip
Burgess is not, as alleged, a "user" of consumer data within the meaning of the Fair Credit
Reporting Act and because the information that Philip Burgess allegedly "procured" was not
"governed data" within the meaning of the Fair Credit Reporting Act.

              32. On Friday, May 15, 2020, a female process server, ("Process Server No. I")
approached the front door of the Burgess residence in Princeton at approximately 7:54 p.m. and
rang the doorbell a few times. Plaintiff Michelle Burgess answered the door said that Philip



                                               7
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 8 of 13 PageID: 8




Burgess was not there and Process Server No. 1 left. The incident was video recorded by the
Burgess family's security system.

                33. Present in the Burgess residence at the time, and at all times relevant to this
Complaint, were Plaintiffs Michelle Burgess, Alexandria Burgess, Minor 1, 2 and 3.
                34. The next day, Saturday, May 16, 2020, a heavy-set male process server
("Process Server No. 2") approached the front door of the Burgess residence in Princeton, at
approximately 3:17 p.m., rang the doorbell and, without waiting for anyone to respond, began
intentionally banging on the picture windows on the front of the house. The incident was video
recorded by the Burgess family security system.

                35. The actions of Process Server No. 2 as alleged, caused, and were intended
to cause Plaintiffs Michelle Burgess, Alexandria Burgess, Minor 1, 2 and 3 to fear possible home
invasion, robbery and assault and caused those Plaintiffs to suffer emotional distress.

               36. When Plaintiffs Alexandria Burgess and Minor 1 answered the door,
Process Server No. 2 asked if Philip Burgess was home. Wlien Plaintiffs said he was not, Process
Server No. 2 threw a set of papers at them into the Burgess' residence and walked away.
               37. Process Server No. 2 was not wearing a mask or gloves, did not maintain a
minimum of six-feet of social distancing between himself and the Burgess Plaintiffs (and in fact,
came within approximately a foot of them), did not encase the papers he threw at them in plastic
or other impermeable covering and generally did not practice any recommended practices for
process servers during the current Covid-19 pandemic shutdown. See generally
hn,ps:;/\vw\\.seiYe-iU)w,coin/articles/2S86/a-guide-t()-sai-elv-i'esuming-service-ot-pi'Oijes^.




                                                 8
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 9 of 13 PageID: 9




                38. The papers in question, which Process Server No. 2 threw at the Burgess

 Plaintiffs, were copies of a letter from Defendants Leonard Bennett and Consumer Litigation
Associates, LLC and the Summons and Complaint in the New Jersey Williams Action.
               39. On Monday, May 18, 2020, Philip Burgess received a copy of a Proof of

Service purporting to state that the Summons and Complaint in the New Jersey Williams Action
was properly served on May 16,2020.

               40. On Wednesday, May 20, 2020, Process Server No. 2 returned and again

approached the front door of the Burgess' Princeton residence and again began intentionally
banging on the picture windows in the front of the house without first ringing the doorbell or
knocking on the front door. The incident was video recorded by the Burgess family security
system.

               41. The actions of Process Server No. 2 as alleged, caused, and were intended

to cause Plaintiffs Michelle Burgess, Alexandria Burgess and Minors 1 , 2 and 3 to fear possible

home invasion, robbery and assault and caused those Plaintiffs to suffer emotional distress.

               42. When a Burgess family housekeeper answered the door. Process Server No.

2 handed her: (a) a document subpoena addressed to Philip Burgess, returnable June 1, 2020; and

(b) a deposition subpoena addressed to Philip Burgess, returnable June 3, 2020, both of which
were captioned in the Virginia Williams Action and signed by an attorney at Defendant Consumer
Litigation Associates, LLC.

               43. Again, Process Server No. 2 did not wear a mask or gloves, did not maintain
a minimum of six-feet of social distancing between himself and the Burgess family housekeeper,
did not encase the papers he served in plastic or other impermeable covering and generally did not
practice any recommended practices for process servers during the current Covid-19 pandemic


                                               9
Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 10 of 13 PageID: 10




shutdown. See generally https://www.serve-now.coin/articles/2886/a-guide-to-sately-fesutning-
service-o ^process.

                44. On Thursday, May 21, 2020, a female process server ("Process Server No.
3") drove up to the Burgess' residence in Princeton and spoke with Plaintiff Michelle Burgess
outside the front of her home. The incident was recorded by the Burgess residence security system.
                45. Process Server No. 3 handed her a copy of a deposition subpoena addressed
to Philip Burgess, returnable June 5, 2020, captioned in the Galloway Action, and signed by
Defendant Bennett of Defendant Consumer Litigation Associates, LLC.

               46. At all times relevant to this Complaint, Process Servers Nos. 1, 2 and 3:

were employed by the Defendants acting in concert and for their mutual benefit; were acting as
the duly authorized agents of the Defendants; and, upon information and belief, were acting on the
instructions of one or more of the Defendants.


                                           Count One

                               (Malicious Abuse of Legal Process)

               47. Plaintiffs repeat and re-allege the allegations contained in paragraphs 1
through 46 as if fully set forth herein.

               48. Defendants' further acts after issuing legal process against Plaintiffs
demonstrate a purpose ulterior to the one for which such process was designed.

               49. Such purpose was to coerce or oppress either through intentional malicious
abuse of process or the issuance of process without reason or probable cause.
               50. As a result of Defendants' conduct, Plaintiffs have been damaged.

               51. As a result of Defendants' conduct, Defendants are liable to Plaintiffs for
damages.


                                              10
Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 11 of 13 PageID: 11




                                             Count Two
                          (Harassment - Invasion of Privacy Interests)

                52. Plaintiffs repeat and re-allege the allegations contained in paragraphs 1
through 51 as if fully set forth herein.

                53. Defendants, acting through their duly authorized agents, intentionally
intruded upon Plaintiffs' seclusion or private concerns.

                54. The intentional intrusion by Defendants through their agents, would be
highly offensive to the reasonable person.

                55. As a result of Defendants' conduct, through their agents, Plaintiffs have been
damaged.

                56. By invading Plaintiffs' privacy, Defendants are liable for harm caused,
including harm to Plaintiffs' interest in privacy, mental anguish, and special damages.



                                           Count Three
                          (Intentional Infliction of Emotional Distress)

               57. Plaintiffs repeat and re-allege the allegations contained in paragraphs 1
through 56 as if fully set forth herein.

               58. Defendants' conduct, through their duly authorized agents, was intentional
and intended to produce emotional distress, or reckless in deliberate disregard of the high degree
of probability that emotional distress would result.

               59. Defendants' conduct, through their agents, directed toward Plaintiffs was
extreme and outrageous.

               60. Defendants' misconduct, through their agents, proximately caused Plaintiffs '


                                               11
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 12 of 13 PageID: 12




 emotional distress so severe that no reasonable person could be expected to endure it.
                61. As a result, Defendants are liable to Plaintiffs for damages.

                WHEREFORE Plaintiffs demands judgment against the Defendants jointly and
 severally:


               (a) For compensatory, consequential and punitive damages;

               (b) Declaring that Defendants through their agents have intentionally harassed,

        intimidated and inflicted emotional distress upon Plaintiffs and invaded their privacy;

               (c) Enjoining Defendants and their agents from continuing to intentionally

        harass, intimidate and inflict emotional distress upon Plaintiffs and invade their privacy;
               (d) For legal fees and costs in this action; and

               (e) For such other and further relief as the Court may deem just.

                                                      KROVATIN NAU LLC
                                                      60 Park Place, Suite 1100
                                                      Newark, New Jersey 07102
                                                      (973) 424-9777
                                                      Attorneys for Plaintiffs

                                                          s/ Gerald Krovatin
                                                        gkrovatin@krovatin.com
Dated: June 11, 2020




                                                12
 Case 3:20-cv-07103-FLW-DEA Document 1 Filed 06/11/20 Page 13 of 13 PageID: 13




                                          JURY DEMAND

                 Plaintiffs demand a trial by jury as to all issues so triable.

                                                        KROVATIN NAU LLC
                                                        60 Park Place, Suite 1100
                                                        Newark, New Jersey 07102
                                                        (973) 424-9777
                                                        Attorneys for Plaintiffs

                                                            s/ Gerald Krovatin
                                                          gkrovatin@krovatin.com

 Dated: June 11, 2020

                                  L.Civ.R.11.2 CERTIFICATION


                I hereby certify that the matter involved here, as far as I know, is not the subject of

 any other action pending in any court, nor is it the subject of a pending arbitration or administrative
 proceeding except for the two related actions:

       (1) Lula Williams, et als. v. Philip Burgess, Docket No. 3:20-cv-5781-FLW-DEA;

       (2) Philip Burgess v. Renee Galloway, et als.. Docket No. 3:20-cv-06744-FLW-DEA.
                (This miscellaneous action was recently filed for a protective order and to quash
                subpoenas in the aforementioned Virginia Williams Action and the Glover
                Action.)



                                                        KROVATIN NAU LLC
                                                        60 Park Place, Suite 1100
                                                        Newark, New Jersey 07102
                                                        (973) 424-9777

                                                        Attorneys for Plaintiffs
                                                           s/ Gerald Krovatin
                                                          gkrovatin@krovatin.com

Dated: June 11, 2020




                                                  13
